DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9, 12-18, 20-28 are pending.
	Claims 17-18, 20-22 are withdrawn.
Response to Amendment
The amendment filed on 03/03/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 03 December 2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-15, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al (PG pub 20140197357), and further in view of Cho et al (PG Pub 20140045067) and Esaki et al (PG Pub 20110171530).

	Regarding claim 1 and 27, Ofer et al teaches a cathode material [para 60] comprising:
a core comprising:

a plurality of primary particles comprising a nickel-containing first lithium transition metal oxide having a layered crystal structure [para 25], and

a grain boundary 20 between adjacent primary particles of the plurality of primary particles [para 25 33]; and

a shell on the core [para 59], wherein the grain boundary comprises a first composition [para 33-37]] .

the grain boundary is in an interior of the core 10 [fig 1 para 25 33]
Ofer et al teaches the shell and the grain boundary having cubic structure (abstract), but Ofer et al does not teach the shell having material as claimed and the grain boundary having spinel structure.
Cho et al teaches a material for cathode comprising core and a shell having a lithium metal composite oxide having a spinel structure  with formula 2 [para 15 70].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of shell to be the same as Cho et al for improving thermal stability [para 89] and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Also, modified Ofer et al teaches the grain boundaries being made of formula 2 [para 51 of Ofer et al] which is the same of formula 2 of Cho et al [para 72]. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of formula 2 of  Ofer to have the spinel structure as taught by  Cho et al for improving the output characteristic [para 9]
Or alternatively:
	Esaki et al teaches a cathode material having grain boundary with spinel structure [para 45].


Modified Ofer et al teaches the first lithium transition metal oxide being represented by formula 3 [para 52, Ofer et al]. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Modified Ofer et al teaches the second lithium transition metal oxide having formula 7 as claimed [para 73 83-87, Cho et al]. While modified Ofer et al does not explicitly disclose the value for x is 0 < d < 0.1, the reference does disclose that 0.1 ≤x3≤0.15 [para 86], where “equal 0.1” close enough to less than .1 . In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), where the court held the prior art disclosure of “about l-5%” teaches the claim limitation of “more than 5%" because “about l-5%” allowed for concentrations slightly about 5% thus the ranges overlapped. Further, it is the Office’s position that the disclosed value for x3 is close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties between the claimed values of x being “less than 0.1” and the value of "equal 0.1" as taught by modified Ofer et al. Case law holds that a prima facie case of obviousness 


Regarding claim 2 -3, modified Ofer et al teaches the first composition comprises at least one transition metal other than nickel, and wherein a concentration of the at least one transition metal other than nickel in the grain boundary is greater than a concentration of the at least one transition metal other than nickel within the plurality of primary particles where the metal is Co [para 7 25, Ofer et al].
Regarding claim 4, modified Ofer et al teaches at least 50% of the grain boundaries between the adjacent primary particles of the core comprise the first composition [para 35-38, Ofer et al]
Regarding claim 5, modified Ofer et al teaches the grain boundary is substantially rectilinear in cross-section within the core [para 42, Ofer et al].
Regarding claim 6, modified Ofer et al teaches the grain boundary is arranged in a direction which is parallel to a surface of an adjacent primary particle of the adjacent primary particles, and wherein the direction of the grain boundary is different from a direction of a tangent of a nearest surface of the core [para 70, Ofer et al].
Regarding claim 7, modified Ofer et al teaches the core comprises a first grain boundary and a second grain boundary,wherein the first grain boundary and the second grain boundary are located directly on a same primary particle of the plurality of primary particles, and wherein the 
Regarding claim 8, modified Ofer et al teaches the core comprises a plurality of grain boundaries that are adjacent to the plurality of primary particles, wherein the plurality of grain boundaries are each arranged in a direction parallel to a surface of an adjacent primary particle, and wherein grain boundaries of the plurality of grain boundaries are arranged in different directions than each other [para 70].
Regarding claim 9, modified Ofer et al teaches a plurality of grain boundaries have an average length in a range of about 50 nanometers to about 1000 nanometers and an average thickness in a range of about 1 nanometers to about 200 nanometers, wherein a direction of the length is parallel to a surface of an adjacent primary particle, and wherein a direction of the thickness is perpendicular to the surface of the adjacent primary particle [para 45-46, Ofer et al].

Regarding claim 12, modified Ofer et al teaches the spinel crystal structure has cubic symmetry.
Regarding claim 13, modified Ofer et al teaches the spinel crystal structure belongs to an Fd3m space group [para 204, Cho et al].
Regarding claim 14, modified Ofer et al teaches the grain boundary further comprises a second composition, and wherein the second composition comprises a lithium transition metal oxide [para 70, Ofer et al].
Regarding claim 15, modified Ofer et al teaches the second composition has spinel structure as set forth above.

Regarding claim 24, modified Ofer et al teaches the thickness of the shell being 100 nm to 70nm [para 26] which overlapped the claimed range. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 26, since modified Ofer et al teaches the claimed structure of the cathode material, it is considered that the crack growth of the cathode material is the same as claimed. It is noted that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 28, modified Ofer et al teaches the cathode and anode and electrolyte between cathode and anode [para 63, Ofer et al].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al (PG pub 20140197357), and Cho et al (PG Pub 20140045067) and Esaki et al (PG Pub 20110171530) and further in view of Mun et al (PG pub 20140377655).
Regarding claim 25, modified Ofer et al teaches the claimed limitation as set forth above, but modified Ofer et al does not teach the sum of first composition and second lithium 
Mun et al teaches a shell having composition of about 1.9 weight or less based on total weight of composite cathode active material (claim 1, 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sum of first composition and second lithium transitional metal oxide as taught by Ofer et al to arrive the same as Mun et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Ofer does not disclose a grain boundary in an interior of the core having a spinel structure and between primary particles having a layered crystal structure is claimed.
The examiner respectfully disagrees. Ofer teaches a grain boundary in an interior of the core 10 having a spinel structure and between primary particles having a layered crystal structure is claimed [fig 1 para 25 33] where the grain boundary has the cubic structure and Ofer in view of Cho and Esaki teaches the grain boundary having spinel structure as set forth above. Also, Esaki is only applied to teach the grain boundary having spinel structure, and Esaki is not applied to teach the material of the grain boundary.
Because none of Ofer, Cho, and Esaki teach how to make a composite cathode active material having a core comprising compounds having a plurality of 
The examiner respectfully disagrees. Modified Ofer teaches a plurality of primary particles comprising a nickel-containing first lithium transition metal oxide having a layered crystal structure and grain boundaries 20 being between adjacent primary particles of the plurality of primary particles. Also, Esaki is only applied to teach the grain boundary having spinel structure, and Esaki is not applied to teach the material of the grain boundaries where Esaki teaches the grain boundaries with spinel structure would provide long lived cathode active material [para 16]. It is noted that the spinel structure being the crystalline structure which is directed to arrangement of the atoms, not formula of the grain boundaries.
The disclosed material provide improved capacity retention relative to the uncoated materials as shown in table 2.
The examiner respectfully disagrees since the table 2 or examples 5-7 are not commensurate with the scope of the claim.
It is improper to combine Ofer with Cho since Ofer and Cho are directed to different method.
The examiner respectfully disagrees. First, the claim is directed to the apparatus, not method. Second, Cho is only applied to teach the material of the shell of the active cathode material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726